Citation Nr: 1007567	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-25 273	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as bronchitis, chronic obstructive pulmonary disease, 
and old granulomatous disease.  

2.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, also claimed as 
secondary to service-connected residuals of cold injury to 
both lower extremities.  

3.  Entitlement to an initial rating higher than 20 percent 
prior to September 25, 2008, and an initial rating higher 
than 30 percent beginning September 25, 2008, for residuals 
of cold injury to the right lower extremity.  

4.  Entitlement to an initial rating higher than 20 percent 
prior to September 25, 2008, and an initial rating higher 
than 30 percent beginning September 25, 2008, for residuals 
of cold injury to the left lower extremity.  

5.  Entitlement to a compensable rating for ankylosing 
spondylitis.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
August 1948 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.  

In April 2008, the Board promulgated a decision on other 
claims and remanded the remaining claims that are considered 
in this decision.  The Board referred the claim of service 
connection for posttraumatic stress disorder to the RO for 
appropriate action.  

While on appeal, in a rating decision in May 2009, the RO 
increased to 20 percent the rating for residuals of cold 
injury to the right lower extremity and to 20 percent the 
rating for residuals of cold injury to the left lower 
extremity, effective from February 25, 2004; the RO also 
increased the rating to 30 percent rating for each extremity, 
effective from September 25, 2008.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The claims of service connection for a lung disorder and for 
peripheral neuropathy of lower extremities, and the claim for 
increase for ankylosing spondylitis are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Before and from September 25, 2008, the residuals of cold 
injury to the right lower extremity are  manifested by cold 
sensitivity, and the clinical findings related to the right 
foot showed nail abnormalities, color changes, possible 
impaired sensation, and X-ray abnormalities of degenerative 
changes.  

2.  Before and from September 25, 2008, the residuals of cold 
injury to the left lower extremity are manifested by cold 
sensitivity, and the clinical findings related to the left 
foot show nail abnormalities, color changes, possible 
impaired sensation, and X-ray abnormalities of degenerative 
changes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating before 
September 25, 2008, for residuals of cold injury to the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(2009).

2.  The criteria for an initial rating higher than 30 percent 
from September 25, 2008, for residuals of cold injury to the 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2009).

3.  The criteria for an initial 30 percent rating before 
September 25, 2008, for residuals of cold injury to the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(2009).

4.  The criteria for an initial rating higher than 30 percent 
from September 25, 2008, for residuals of cold injury to the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7122 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claims for a higher initial rating for cold injury of 
the right lower extremity and left lower extremity are 
completely favorable to the Veteran, no further action is 
required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The residuals of a cold injury to the right lower extremity 
are evaluated as 20 percent disabling prior to September 25, 
2008, and 30 percent disabling from September 25, 2008, under 
38 C.F.R. § 4.104, Diagnostic Code 7122.

The residuals of a cold injury to the left lower extremity 
are evaluated as 20 percent disabling prior to September 25, 
2008, and 30 percent disabling from September 25, 2008, under 
38 C.F.R. § 4.104, Diagnostic Code 7122.

Under Diagnostic Code 7122, the criteria for a 20 percent 
rating are arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The criteria for a maximum 30 percent rating are arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A Rating Higher than 20 Percent Prior to September 25, 2008

On VA examination in August 2004, the Veteran complained of 
cold sensitization, mostly during cold weather or weather 
changes.  He denied any Raynaud's phenomenon.  He had some 
hyperhidrosis of the feet.  He complained of constant 
numbness on his hands and feet.  The VA examiner noted the 
Veteran's long history of spinal stenosis with radiculopathy 
to the lower extremities.  



The Veteran described onychomycosis and some disturbance of 
nail growth.  On physical examination of the feet, the skin 
color was pink, the temperature was mildly cool, and the skin 
was dry.  There was mild skin atrophy noticed on both feet.  
There was no evidence of hair growth on either foot.  There 
was evidence of onychomycosis on all the toenails.  There 
were no scars due to frostbite of the feet.  There was some 
subjective pain on deep palpation of the feet.  X-rays showed 
bilateral calcaneal spurs.  The diagnosis was residuals of 
cold injury to the feet, manifested by cold sensitization.  
The examiner remarked that it was difficult to differentiate 
the cause of the neurological findings, such as constant 
numbness in the feet, because the Veteran had both cold 
injuries and evidence of severe spinal canal stenosis on the 
lumbar spine with radiculopathy to the lower extremities 
(although he felt it was more likely secondary to the spinal 
condition).  

On VA examination in July 2006, the Veteran complained of 
increased cold sensation, some hyperhidrosis, and constant 
numbness to his feet (which the examiner stated was most 
likely secondary to severe spinal canal stenosis).  On 
physical examination of the feet, the skin was dry and pink 
in color; the temperature was mildly cool; there was mild 
skin atrophy; there was some evidence of hair growth noticed 
on the big toes but none elsewhere on the feet; there was 
evidence of some onychomycosis on all the toenails.  There 
was no scar due to frostbite on the feet and no callus 
formation.  The diagnosis was residuals of cold injury to 
bilateral lower extremities, manifested by increased cold 
sensitivity.  

On VA examination in April 2007, after certain movements of 
the feet, there was some bluish discoloration on the tip of 
the toes.  There was no edema, but the temperature was cool 
and there was mild skin atrophy noticed on the feet.  The 
skin was dry, and there was very mild evidence of hair growth 
on the feet.  There was some evidence of onychomycosis on all 
toenails of the feet.  There was no scar due to frostbite on 
the feet and no callus formation.  The diagnosis was 
residuals of cold injury to the right and left lower 
extremity, manifested by cold sensitivity.  

VA records, dated in May 2006, September 2006, and February 
2007, show a diagnosis of frostbite that was "+" in the 
lower extremities.  

In January 2008, the Veteran testified that he had pain and 
discoloring of the feet in cold and hot weather, as well as 
ingrown toenails, and loss of feeling on the bottom of the 
feet.  

On VA examination in September 2008, the Veteran stated that 
there was no significant change from the time of the VA 
examination in 2007.  The pertinent findings were thickening 
and discoloration of the toenails, cold feet on palpation 
with mild cyanosis, and decreased sensation to light touch 
and pinprick.  Further, the examiner remarked that X-rays of 
the feet taken in August 2004 showed degenerative changes 
involving both feet.  The diagnosis was cold injury residuals 
with arthritis of both feet.  

In construing the evidence in a light most favorable to the 
Veteran, the Board finds that the severity of the Veteran's 
disability picture is such that a 30 percent rating is 
warranted under Diagnostic Code 7122 for each lower 
extremity.  As described above, there is clear, objective 
evidence of cold sensitivity.  While there was no evidence of 
tissue loss, there was skin atrophy of the feet.  Nail 
abnormalities were noted on all examinations in the form of 
onychomycosis.  There was impaired sensation of the feet, 
which appears to be - although not entirely clear - due to a 
spinal condition rather than a cold injury residual.  In any 
case, the September 2008 examiner reviewed X-rays from 2004, 
noting degenerative changes in feet.  Given this disability 
picture involving the lower extremities, the Board concludes 
that the criteria for a higher rating have been satisfied.  

As 30 percent is the maximum allowable rating under the 
applicable schedular rating criteria, a higher rating is not 
in order for the period before September 25, 2008.  

A Rating Higher than 30 Percent Beginning September 25, 2008

As noted, a 30 percent rating is the highest schedular 
evaluation available under the applicable code, Code 7122.  
Thus, for the period from September 25, 2008, a schedular 
rating higher than 30 percent is not warranted.  

The Board notes that the under Code 7122, Note 1 provides 
that amputations of fingers or toes and other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
are to be separately rated unless they are used to support an 
evaluation under Code 7122.  In this case, the evidence does 
not show either amputations or disabilities that are residual 
effects of the cold injury on both lower extremities that 
have not already been considered in evaluating the Veteran's 
cold injury disabilities as 30 percent disabling.  

As noted previously, consideration has been given to "staged 
ratings" for the conditions over the period of time since 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board concludes that, from the effective date of 
service connection, clinical findings have shown that the 
Veteran's cold injury residuals remained relatively static 
and met the criteria for a 30 percent rating for each lower 
extremity.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
disability level from residuals of cold injury in the lower 
extremities.  Therefore the disability picture is 
contemplated by the Rating Schedule.  Consequently, referral 
for extraschedular consideration is not required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 30 percent before September 25, 2008, 
for residuals of cold injury to the right lower extremity is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.  

An initial rating higher than 30 percent from September 25, 
2008, for residuals of cold injury to the right lower 
extremity is denied.  

An initial rating of 30 percent before September 25, 2008, 
for residuals of cold injury to the left lower extremity is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.  

An initial rating higher than 30 percent from September 25, 
2008, for residuals of cold injury to the left lower 
extremity is denied.  


REMAND

In July 2009 in the supplemental statement of the case, 
addressing the claims of service connection for a lung 
disorder and for peripheral neuropathy and the claim for 
increase for ankylosing spondylitis, the RO listed the 
evidence that it had considered when it made its decision 
regarding the three claims issues.  The evidence cited 
referred to records from the Las Vegas VA Medical Center 
(VAMC).  

As noted by the Veteran in a statement in October 2009, he 
expressed confusion over the references to records from the 
Las Vegas VAMC, where he had not been treated or examined. 

As the supplemental statement of the case contains a 
"material defect" under 38 C.F.R. § 19.31(b)(2), and to 
ensure procedural due process, the claims are  REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Furnish the Veteran a corrected 
supplemental statement of the case on the 
claims of service connection for a lung 
disorder and for peripheral neuropathy of 
the lower extremities and the claim for 
increase for ankylosing spondylitis, 
which contains a list of the evidence in 
the claims files considered in 
adjudicating the claims, namely, the 
report of VA examination in September 
2008 conducted at the VA facility in El 
Paso, Texas. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


